Exhibit 10.3

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is entered into as of March 9, 2009,
by and between SILICON VALLEY BANK (“Bank”) and RELIANT TECHNOLOGIES, LLC
(“Pledgor”).

RECITALS

SOLTA MEDICAL, INC. (“Borrower”) wishes to borrow money from time to time from
Bank pursuant to that certain Loan and Security Agreement dated as of the date
hereof executed by and between Borrower and Bank (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement).

In consideration of the agreement of Bank to extend credit and make other
financial accommodations to Borrower under the Loan Agreement, Pledgor has
executed that certain Unconditional Guaranty dated as of the date hereof in
favor of Bank (as amended, restated, or otherwise modified from time to time,
the “Guaranty”).

Pledgor’s obligations under the Guaranty (the “Guarantor Obligations”) shall be
secured pursuant to and in accordance with the terms of this Agreement.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS. Unless otherwise defined herein, capitalized terms used herein
shall have the following meanings:

“Collateral” means the property described in Exhibit A attached hereto.

“Responsible Officer” is any of Pledgor’s Chief Executive Officer, the
President, the Chief Financial Officer and the Controller.

2. CREATION OF SECURITY INTEREST

2.1 Grant of Security Interest. Pledgor grants Bank a continuing security
interest in the Collateral to secure the prompt payment and performance of the
Guarantor Obligations. Such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in Collateral acquired
after the date hereof, subject in each case to Permitted Liens. Upon the
occurrence and during the continuance of an Event of Default, Bank may liquidate
the Collateral and apply such funds toward repayment of the Guarantor
Obligations. Such liquidation shall not be deemed a set-off.

2.2 Delivery of Additional Documentation Required. Pledgor will from time to
time execute and deliver to Bank, at the request of Bank, all financing
statements and other documents that Bank may reasonably request, in form
satisfactory to Bank, to perfect and continue the perfection of Bank’s security
interests in the Collateral. Pledgor authorizes Bank to file financing
statements without notice to Pledgor, in all appropriate jurisdictions, as Bank
deems appropriate, to perfect or protect Bank’s interest in the Collateral.

3. REPRESENTATIONS AND WARRANTIES

Pledgor represents and warrants as follows:

3.1 Due Organization and Qualification. Pledgor is duly existing and in good
standing under the laws of its jurisdiction of formation and is qualified and
licensed to do business in, and is in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, (except where the failure to so qualify could not reasonably be
expected to have a material adverse effect on Pledgor’s business).



--------------------------------------------------------------------------------

3.2 Due Authorization; No Conflict. The execution, delivery, and performance of
this Agreement are within Pledgor’s powers, have been duly authorized, and
neither conflict with nor constitute a breach of any provision contained in
Pledgor’s formation documents or operating agreement, nor will they constitute
an event of default under any material agreement to which Pledgor is a party or
by which Pledgor is bound.

3.3 No Prior Encumbrances. Pledgor has good title to the Collateral, free and
clear of any liens, security interests, or other encumbrances other than
Permitted Liens.

3.4 Litigation. There is no action, suit or proceeding affecting Pledgor pending
or threatened in writing before any court, arbitrator, or governmental
authority, domestic or foreign, which could reasonably be expected to have a
material adverse effect on the ability of Pledgor to perform its obligations
under this Agreement and the Guaranty.

3.5 Solvency. The fair salable value of Pledgor’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Pledgor is
not left with unreasonably small capital after the transactions in this
Agreement; and Pledgor is able to pay its debts (including trade debts) as they
mature.

4. AFFIRMATIVE COVENANTS

Pledgor covenants and agrees that, until the Guarantor Obligations (other than
inchoate indemnity obligations) cease, Pledgor shall do all of the following:

4.1 Good Standing. Maintain its existence and its good standing in its
jurisdiction of formation and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a material
adverse effect on Pledgor’s business.

4.2 Government Compliance. Comply with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on
Pledgor’s business.

4.3 Insurance.

(a) At Pledgor’s expense, keep the Collateral insured against loss or damage in
accordance with the requirements set forth in Section 6.5 of the Loan Agreement.

4.4 Taxes. Make timely payment of all material foreign, federal, state, and
local taxes or assessments (other than taxes and assessments which Pledgor in
good faith contests its obligations by appropriate proceedings promptly and
diligently instituted and conducted), and shall deliver to Bank, upon demand,
appropriate certificates attesting to such payments.

5. NEGATIVE COVENANTS

Pledgor covenants and agrees that, until the Guarantor Obligations (other than
inchoate indemnity obligations) cease, Pledgor shall not do any of the
following:

5.1 Dispositions. Convey, sell, lease, transfer, pledge, assign control over or
otherwise dispose of (collectively, “Transfer”) all or any part of the
Collateral other than Transfers (a) in the ordinary course of business; (b) of
non-exclusive licenses and similar arrangements for the use of the Collateral;
(c) of worn-out or obsolete equipment; or (d) otherwise permitted by the Loan
Documents.

5.2 Encumbrances. Create, incur, assume or suffer to exist any security
interest, lien or encumbrance with respect to the Collateral, other than
Permitted Liens.

5.3 Change in Jurisdiction of Formation, Organizational Structure, Type. Without
30 days prior written notice to Bank, change its jurisdiction of formation or
its organizational structure or type.

 

2



--------------------------------------------------------------------------------

6. EVENTS OF DEFAULT

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

6.1 Covenant Default. If Pledgor fails or neglects to perform, keep, or observe
any material term, provision, condition, covenant, or agreement contained in
this Agreement or the Guaranty, and, except with respect to Sections 5.1, 5.2,
and 5.3 of this Agreement, as to any default under a term, condition or covenant
that can be cured, has not cured the default within 10 days after it occurs, or
if the default cannot be cured within 10 days or cannot be cured after Pledgor’s
attempts in the 10 day period, and the default may be cured within a reasonable
time, then Pledgor has an additional time, (of not more than 30 days) to attempt
to cure the default. During the cure periods set forth herein, the failure to
cure the default is not an Event of Default.

6.2 Attachment. If any portion of the Collateral is made the subject of a lien,
security interest or other encumbrance (other than that in favor of Bank or
Permitted Liens), or is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any trustee,
receiver or person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within 10 days, or if Pledgor is enjoined, restrained, or in any way prevented
by court order from continuing to conduct all or any material part of its
business affairs and such injunction, restraint or order has not been removed,
discharged or rescinded within 10 days. During the cure period set forth herein,
the failure to cure the default is not an Event of Default.

6.3 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or the
Guaranty.

6.4 Insolvency. (a) Pledgor is unable to pay its debts (including trade debts)
as they come due; (b) Pledgor begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Pledgor and not dismissed or stayed
within 30 days.

6.5 Material Adverse Change. If there is (a) a material impairment in the
perfection or priority of Bank’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Guarantor; or (c) a material impairment of
the prospect of repayment of any portion of the Guarantor Obligations.

7. BANK’S RIGHTS AND REMEDIES

7.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Pledgor:

(a) Exercise all rights available to it under the Code and applicable law;

(b) Set off and apply to the obligations any and all (i) balances and deposits
of Pledgor held by Bank or in which Bank acts as custodian, or (ii) indebtedness
at any time owing to or for the credit or the account of Pledgor held by Bank;
and

(c) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Pledgor’s premises) as Bank determines is commercially
reasonable in accordance with the Code.

7.2 Remedies Cumulative. Bank’s rights and remedies under the Loan Agreement and
any documents related thereto, the Guaranty, and this Agreement shall be
cumulative. Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on Pledgor’s part shall be deemed a continuing waiver. No delay
by Bank shall constitute a waiver, election, or acquiescence by it.

 

3



--------------------------------------------------------------------------------

7.3 Demand; Protest. Pledgor waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Pledgor may in any way be liable.

7.4 Power of Attorney. When an Event of Default occurs and continues, Pledgor
irrevocably appoints Bank as its lawful attorney to: (a) endorse Pledgor’s name
on any checks or other forms of payment or security; (b) sign Pledgor’s name on
any invoice or bill of lading for any account or drafts against account debtors,
(c) make, settle, and adjust all claims under Pledgor’s insurance policies;
(d) settle and adjust disputes and claims about the accounts directly with
account debtors, for amounts and on terms Bank determines reasonable; and
(e) transfer the Collateral into the name of Bank or a third party. Bank may
exercise the power of attorney to sign Pledgor’s name on any documents necessary
to perfect or continue the perfection of the security interest granted herein
regardless of whether an Event of Default has occurred. Bank’s appointment as
Pledgor’s attorney in fact, and all of Bank’s rights and powers, coupled with an
interest, are irrevocable until the Guarantor Obligations (other than inchoate
indemnity obligations) cease.

7.5 Bank Expenses. If Pledgor fails to pay any amount due hereunder or furnish
any required proof of payment to third persons in connection with the
Collateral, Bank may make all or part of the payment and take any action Bank
deems prudent. Any such amounts paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default. After the sale of any of
the Collateral, Bank may deduct all reasonable legal and other expenses and
attorneys’ fees for preserving, collecting, selling and delivering the
Collateral and for enforcing its rights with respect to the Guarantor
Obligations, and shall apply the remainder of the proceeds to the Guarantor
Obligations in such manner as Bank in its reasonable discretion shall determine,
and shall pay the balance, if any, to Pledgor.

7.6 Bank’s Liability for Collateral. If Bank complies with reasonable banking
practices and the Code, it is not liable or responsible for the safekeeping of
the Collateral.

8. NOTICES

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, or by prepaid facsimile to Pledgor or
to Bank, as the case may be, at its addresses and facsimile numbers set forth
below:

 

If to Pledgor:   

RELIANT TECHNOLOGIES, LLC

25881 Industrial Boulevard

Hayward, CA 94545

Attn: CFO

Fax: 510-786-6990

Email: jglenn@solta.com

If to Bank:   

Silicon Valley Bank

185 Berry Street, Suite 3000

San Francisco, CA 94107

Attn: Ben Columbo – Senior Relationship Manager

Fax: (415) 856-0810

Email: bcolombo@svb.com

Either party hereto may change the address or facsimile number at which it is to
receive notices hereunder by notice in writing in the foregoing manner given to
the other.

 

4



--------------------------------------------------------------------------------

9. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Pledgor and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. PLEDGOR AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE GUARANTY AND ANY RELATED DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

10. GENERAL PROVISIONS

10.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Pledgor may not assign this
Agreement or any rights under it without Bank’s prior written consent which may
be granted or withheld in Bank’s reasonable discretion. Bank has the right,
without the consent of or notice to Pledgor, to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits under this Agreement.

10.2 Indemnification. Pledgor will indemnify, defend and hold harmless Bank and
its officers, employees, and agents (each, an “Indemnified Person”) against:
(a) all obligations, demands, claims, and liabilities asserted by any other
party in connection with the transactions contemplated by the Guaranty and/or
this Agreement; and (b) all losses or Bank Expenses incurred, or paid by Bank
from, following, or consequential to transactions between Bank and Pledgor under
the Guaranty and/or Agreement (including reasonable attorneys’ fees and
expenses), except in each case, for obligations, demands, claims, liabilities or
losses caused by an Indemnified Person’s gross negligence or willful misconduct.

 

5



--------------------------------------------------------------------------------

10.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

10.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

10.5 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing and executed by the parties hereto. This Agreement and the
Guaranty represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement merge into this Agreement and the Guaranty.

10.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, are one Agreement.

10.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any Guarantor Obligations (other than
inchoate indemnity obligations) remain outstanding. The obligations of Pledgor
in Section 10.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

10.8 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Pledgor and Bank arising out of the Guaranty or this Agreement, the prevailing
party will be entitled to recover its reasonable attorneys’ fees and other costs
and expenses incurred, in addition to any other relief to which it may be
entitled, whether or not a lawsuit is filed.

10.9 Disclosure of Information; Borrower Collateral. Pledgor acknowledges that
it has, independently of and without reliance on Bank, made its own credit
analysis of Borrower and the assets pledged by Borrower to Bank under the Loan
Agreement, if any (the “Borrower Collateral”), performed its own legal review of
this Agreement, the Guaranty, the Loan Agreement and all related documents and
filings, and is not relying on Bank with respect to any of the aforesaid items.
Pledgor has established adequate means of obtaining from Borrower, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition and the value of the Borrower Collateral and status of
Bank’s lien on and in the Borrower Collateral. Pledgor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Pledgor’s risks hereunder or under the Guaranty, and Pledgor
further agrees that Bank shall have no obligation to disclose to Pledgor
information or material with respect to Borrower or the Borrower Collateral
acquired in the course of Bank’s relationship with Borrower. Bank makes no
representation, express or implied, with respect to the Borrower Collateral or
its interest in, or the priority or perfection of its lien on and in the
Borrower Collateral. Pledgor acknowledges that its obligation hereunder will not
be affected by (a) Bank’s failure properly to create a lien on or in the
Borrower Collateral, (b) Bank’s failure to create or maintain a priority with
respect to the lien purported to be created in the Borrower Collateral, or
(c) any act or omission of Bank (whether negligent or otherwise) which adversely
affects the value of the Borrower Collateral or Bank’s lien thereon or the
priority of such lien.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

This Security Agreement is executed as of the date first above written.

 

Pledgor     RELIANT TECHNOLOGIES, LLC       By:   /s/ John F. Glenn       Title:
  CFO of Solta Medical, Inc. Bank     SILICON VALLEY BANK       By:   /s/ Ben
Colombo       Title:   Senior Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Pledgor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Pledgor’s books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing or anything else contained herein to the contrary,
“Collateral” shall not include (i) property that is nonassignable by its terms
without the consent of the licensor thereof or another party, or equipment
subject to a lien described in subsection (c) of the defined term “Permitted
Liens” and subject to a negative pledge (but in each case, only to the extent
such prohibition on transfer or negative pledge is enforceable under applicable
law, including, without limitation, Sections 9406 and 9408 of the Code), or
(ii) property, the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral;
(iii) more than sixty five percent (65%) of the presently existing and hereafter
arising issued and outstanding shares of capital stock owned by Pledgor of any
Foreign Subsidiary which shares entitle the holder thereof to vote for directors
or any other matter or (iv) any application for a trademark (including, without
limitation, intent-to-use trademark or service applications and any goodwill
associated therewith) that would otherwise be deemed invalidated, cancelled or
abandoned due to the grant of a Lien thereon unless and until such time as the
grant of such Lien will not affect the validity of such trademark. All defined
terms shall have the meanings ascribed in that certain Loan and Security
Agreement between Solta Medical, Inc. and Silicon Valley Bank dated March 9,
2009.